Per Curiam:
Coincident with a motion made herein upon the report of the official referee, the respondent submitted herein certain affidavits including one by Charles J. Fox, undertaking to recant in certain material matters testimony heretofore given by him before the official referee. These affidavits were met by answering affidavits submitted by the petitioner. We are of the opinion that the reference should be opened and the matter remitted to the learned official referee for the consideration of said moving and answering affidavits and for the taking of such further evidence as may be presented, with instructions to report thereon. Present — Clarke, P. J., Laughlin, Dowling, Smith and Page, JJ. Reference opened and matter remitted to official referee as stated in opinion. Order to be settled on notice.